Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 1 of 22 Page ID #:431



   1   MATTHEW D. POWERS (S.B. #212682)
       mpowers@omm.com
   2   HANNAH Y. CHANOINE (pro hac vice)
       hchanoine@omm.com
   3   E. CLAY MARQUEZ (S.B. #268424)
   4   cmarquez@omm.com
       O’MELVENY & MYERS LLP
   5   Two Embarcadero Center, 28th Floor
       San Francisco, CA 94111
   6   Tel: (415) 984-8700
   7   Attorneys for Defendant
       JOHNSON & JOHNSON CONSUMER INC.
   8
       TODD M. FRIEDMAN (S.B. #216752)
   9   tfriedman@toddflaw.com
       MEGHAN GEORGE (S.B. #274525)
  10   mgeorge@toddflaw.com
  11   LAW OFFICES OF TODD M. FRIEDMAN,
       P.C.
  12   21550 Oxnard Street, Suite 780
       Woodland Hills, CA 91367
  13   Tel: 877-619-8966
  14   Attorneys for Plaintiff
       NARGUESS NOOHI
  15
  16                        UNITED STATES DISTRICT COURT
  17                       CENTRAL DISTRICT OF CALIFORNIA
  18                                    WESTERN DIVISION
  19
       NARGUESS NOOHI, individually             Case No. 2:20-cv-03575-TJH-JEM
  20   and on behalf of other members of
       the general public similarly situated,
  21
                           Plaintiff,           STIPULATED ESI PROTOCOL
  22
  23         v.                                 Judge: Hon. Terry J. Hatter Jr.
  24   JOHNSON & JOHNSON                        Mag. Judge: Hon. John E. McDermott
       CONSUMER, INC., DOES 1-100,
  25   INCLUSIVE.
  26                       Defendant.
  27
  28
                                        1                        STIPULATED ESI PROTOCOL
                                                                       2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 2 of 22 Page ID #:432



   1         The Parties hereby agree to the following protocol for the production of
   2   electronically stored information (“ESI”) and paper (“hardcopy”) documents.
   3   Subject to the Protective Order entered in this action, this protocol governs all
   4   production in the matter. This protocol has the objective to facilitate the just,
   5   speedy, and inexpensive completion of discovery of ESI and hardcopy documents
   6   and to promote, whenever possible, the early resolution of disputes regarding
   7   discovery without Court intervention, including disputes pertaining to scope or
   8   costs. Nothing in this protocol shall limit a party’s right to seek or object to
   9   discovery as set out in applicable rules, to rely on any protective order entered in
  10   this action concerning protection of confidential or otherwise sensitive information,
  11   or to object to the authenticity or admissibility of any hardcopy document or ESI
  12   produced in accordance with this protocol. The mere production of ESI as part of a
  13   mass production shall not itself constitute a waiver for any purpose.
  14   A.    GENERAL AGREEMENTS
  15         1.     Ongoing Cooperation Among the Parties. The parties are aware of the
  16         importance the Court places on cooperation and commit to continue to
  17         consult and cooperate reasonably as discovery proceeds. The failure of
  18         counsel or the parties to litigation to cooperate in facilitating and reasonably
  19         limiting discovery requests and responses raises litigation costs and
  20         contributes to the risk of sanctions. An attorney’s zealous representation of a
  21         client is not compromised by conducting discovery in a cooperative manner.
  22         2.     Proportionality.
  23                a.     Reasonable Discovery Limits. The proportionality standard set
  24                forth in Rule 26(b)(1) shall apply to discovery in this action.
  25                Consistent with that proportionality standard, the Parties agree to
  26                cooperate in identifying appropriate limits on discovery, including
  27                phased discovery and limits on the number of custodians, on
  28                discoverable data sources, on the relevant period, and on the
                                       2                               STIPULATED ESI PROTOCOL
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 3 of 22 Page ID #:433



   1               permissible scope of requests for production, specifically including the
   2               permissible scope of requests for emails. Requests for production of
   3               ESI, including requests for emails, shall be reasonably targeted, clear,
   4               and as specific as possible, rather than general discovery of a product
   5               or business. The parties shall not be obligated to collect or produce
   6               ESI created after the date of the filing of the complaint in this Action.
   7               b.    Discoverable Custodians and Non-Custodial Data Sources.
   8               Consistent with the proportionality standard, within forty-five (45)
   9               days after entry of this Protocol, each Party shall provide to other
  10               Parties a list of the Party’s ten most likely custodians, as well as a list
  11               of non-custodial data repositories, whose reasonably accessible emails
  12               and other ESI will be searched for relevant and proportional
  13               information. Custodians shall be identified by name, current or last-
  14               known title, dates of employment by the Party, and a brief description
  15               of current or last-known employment duties. Absent a showing of
  16               good cause, and subject to any further agreement among the Parties,
  17               the list(s) provided pursuant to this paragraph shall be the presumptive
  18               limit on ESI discovery. If any identified custodian or data source is
  19               located outside the United States, the Parties shall meet and confer
  20               regarding such matters as relevancy and privacy of the data at issue
  21               and, as applicable, the timing of production of any such data.
  22               c.    Discovery Concerning Preservation and Collection Efforts.
  23               Discovery concerning the preservation and collection efforts of
  24               another party can contribute to unnecessary expense and delay and
  25               may inappropriately implicate work product and attorney-client
  26               privileged matter. If there is a reasonable dispute concerning the scope
  27               of a party’s preservation or collection efforts, before discovery about
  28               such efforts is initiated, the parties or their counsel shall meet and
                                     3                                 STIPULATED ESI PROTOCOL
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 4 of 22 Page ID #:434



   1               confer to address the specific stated need for such discovery, its
   2               relevance to claims and defenses, its proportionality to the needs of the
   3               case, and the availability and suitability of alternative, less burdensome
   4               means to obtain the information.
   5               d.    On-Site Inspections of ESI. On-site inspections of ESI under
   6               Rule 34(b) shall be permitted, if at all, only upon a good-faith showing
   7               by the Requesting Party of good cause and specific need or upon
   8               agreement of the parties. As appropriate, the Court may condition on-
   9               site inspections of ESI, as authorized in the preceding sentence, to be
  10               performed by independent third-party experts, and the Court may set
  11               other conditions deemed appropriate.
  12               e.    Non-Discoverable ESI. Consistent with the proportionality
  13               standard, and absent a Party’s specific written notice for good cause,
  14               the following categories of ESI are presumed to be inaccessible and
  15               not discoverable:
  16                     i.     ESI deleted in the normal course of business before the
  17                     time a preservation obligation in this matter came into effect;
  18                     ii.    Backup data files that are maintained in the normal course
  19                     of business for purposes of disaster recovery, including (but not
  20                     limited to) backup tapes, disks, SAN, and other forms of media,
  21                     and that are substantially duplicative of data more accessible
  22                     elsewhere;
  23                     iii.   Deleted, “slack,” fragmented, or unallocated data only
  24                     accessible by forensics;
  25                     iv.    Random access memory (RAM), temporary files, or other
  26                     ephemeral data that are difficult to preserve without disabling
  27                     the operating system;
  28                     v.     On-line access data such as (without limitation)
                                       4                             STIPULATED ESI PROTOCOL
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 5 of 22 Page ID #:435



   1                    temporary internet files, history files, cache files, and cookies;
   2                    vi.      Data in metadata fields frequently updated automatically,
   3                    such as last-opened or last-printed dates;
   4                    vii.     Electronic data (e.g., call logs, email, calendars, contact
   5                    data, notes, etc.) sent to or from mobile devices (e.g., iPhone,
   6                    iPad, Android, and Blackberry devices), if a copy of such
   7                    electronic data is routinely saved elsewhere (such as on a server,
   8                    laptop, desktop computer, or “cloud” storage);
   9                    viii. Voicemail, including Telephone or VOIP voice messages;
  10                    ix.      Text messages and instant messages not retained in the
  11                    ordinary course of business;
  12                    x.       Server, system, network, or software application logs;
  13                    xi.      Data remaining from systems no longer in use that is
  14                    unintelligible on the systems in use;
  15                    xii.     Electronic data temporarily stored by laboratory
  16                    equipment or attached electronic equipment, provided that such
  17                    data is not ordinarily preserved as part of a laboratory report;
  18                    xiii. Software files included on the National Institute of
  19                    Standards and Technology (NIST) Modern RDS (minimal) list
  20                    obtained from https://www.nist.gov/itl/ssd/software-quality-
  21                    group/national-software-reference-library-nsrl/nsrl-
  22                    download/current-rds;
  23                    xiv.     Structural files not material to individual file contents
  24                    (e.g., .CSS, .XSL, .XML, .DTD, etc.);
  25                    xv.      Operating System files that do not store user-created
  26                    content (e.g., CAT, DLL, DMP, EXE, FON, PNF, OPS, SYS,
  27                    etc.);
  28                    xvi.     Application source code, configuration, and other similar
                                     5                                STIPULATED ESI PROTOCOL
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 6 of 22 Page ID #:436



   1                      files necessary for the function of an application that do not
   2                      store user-created content during ordinary use (e.g., BAK, BIN,
   3                      CFG, DBF, DAT, JS, JSON, JAR, LUA, MSB, RES, WINNT,
   4                      YTR, etc.).
   5               f.     Disaster-Recovery Backup Data. Consistent with the
   6               proportionality standard, and absent a Party’s specific written notice
   7               for good cause, no Party shall be required to modify or suspend
   8               procedures, including rotation of backup media, used in the normal
   9               course of business to back up data and systems for disaster recovery
  10               purposes. Absent a showing of good cause, such backup media shall
  11               be considered to be not reasonably accessible.
  12         3.    No Designation of Discovery Requests. Productions of hardcopy
  13         documents and ESI in the reasonably usable form set out in this protocol,
  14         including Attachment A, need not be organized and labeled to correspond to
  15         the categories in the requests.
  16         4.    Protective Order. Procedures for redactions and for the handling of
  17         materials subject to claims of attorney-client privilege, work-product
  18         immunity, and privacy are set out in the Protective Order entered in this
  19         action.
  20   B.    ELECTRONICALLY STORED INFORMATION.
  21         1.    Production in Reasonably Usable Form.
  22               a.     The parties shall produce electronically stored information in
  23               reasonably usable form. Except as stated in paragraphs B.2 and B.3
  24               below or as agreed hereafter by the Parties, such reasonably usable
  25               form shall be the single-page TIFF-image format with extracted or
  26               OCR text and associated metadata set out in Attachment A, which is
  27               incorporated in full in this protocol (“TIFF-Plus format”). If the
  28               Receiving Party, for good cause explained in the request and subject to
                                     6                               STIPULATED ESI PROTOCOL
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 7 of 22 Page ID #:437



   1               the proportionality standard, seeks production in native format of
   2               specifically identified ESI produced originally in TIFF-Plus format,
   3               the Producing Party shall respond reasonably and in good faith to any
   4               such request. Procedures for production of a native file in response to
   5               any such request are set out in Attachment A, Paragraph A.14.b.
   6               b.     Each Party may make requests, for good cause and subject to the
   7               proportionality standard, for production of specifically identified
   8               documents in color.
   9               c.     If electronically stored information discoverable in this
  10               proceeding was previously produced in another legal proceeding, the
  11               Producing Party may elect to produce that information in the form in
  12               which it was previously produced and shall be under no obligation to
  13               conform that prior production to the specifications contained in this
  14               Protocol.
  15         2.    Native Files. Discoverable portions of electronic spreadsheets (e.g.,
  16         Excel), electronic presentations (e.g., PowerPoint), word processing files
  17         with tracked changes, comments, or hidden text (e.g., Word), desktop
  18         databases (e.g., Access), and audio/video multimedia files shall be produced
  19         in native format as described in Paragraph A.14.a of Attachment A.
  20         3.    Enterprise Databases, Database Management Systems, and Other
  21         Structured Data (“Structured Data Systems”).
  22               a.     If discoverable data from any Structured Data System can be
  23               produced in an already existing and reasonably available report, the
  24               Producing Party may collect and produce the data in that report format
  25               in accordance with Paragraph B.1 above;
  26               b.     If an existing report form is not reasonably available, the
  27               Producing Party may make reasonable efforts to export from the
  28               Structured Data System discoverable information in a format
                                     7                               STIPULATED ESI PROTOCOL
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 8 of 22 Page ID #:438



   1               compatible with Microsoft Excel or Microsoft Access and may
   2               produce such information in that native format.
   3         4.    Use of Native Files in Proceedings in the Case.
   4               a.    Unless the Parties agree otherwise in writing, a Party seeking to
   5               use a native file in any proceeding in this Action shall print a hardcopy
   6               (i.e., paper copy) and shall mark that hardcopy as an exhibit. If
   7               printing a hardcopy is impracticable (e.g., because of the excessive
   8               number of pages that would be required to be imaged or copied), the
   9               Party shall generate a hardcopy of at least five pages that are
  10               representative of the entire native file.
  11                     i.     When a TIFF image of the native file also was produced
  12                     (see Paragraph B.1.a above), the Party shall print the required
  13                     hardcopy from that TIFF image.
  14                     ii.    When the native file was initially produced in native
  15                     format (see Paragraphs B.2 and B.3.b above), the Party seeking
  16                     to use the native file shall:
  17                            (1)       image the native file to TIFF image or PDF file in
  18                            accordance with the specifications in Attachment A,
  19                            Paragraphs A.3, A.4, and A.5;
  20                            (2)       include in the margin of each page of the TIFF
  21                            image or PDF file (a) the original production number of
  22                            the native file, (b) the full confidentiality designation
  23                            required by the Protective Order, and (c) the text, “file
  24                            produced natively;”
  25                            (3)       prepend to the TIFF image or PDF file the
  26                            associated slipsheet included with the initial production of
  27                            the native file; and
  28                            (4)       print the required hardcopy from the resulting TIFF
                                      8                                STIPULATED ESI PROTOCOL
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 9 of 22 Page ID #:439



   1                            image or PDF file.
   2               b.    Prior to printing a hardcopy as set out in subparagraph 4.a
   3               immediately above, a Party may make alterations to a native file to
   4               facilitate its use with a witness or to use as an exhibit only on the
   5               following conditions:
   6                     i.     Such alterations shall not create a potential for confusion
   7                     or prejudice.
   8                            (1)       On the condition that there be no confusion or
   9                            prejudice, examples of permitted alterations include
  10                            (a) hiding columns or rows that contain no information,
  11                            and (b) hiding columns containing information not
  12                            relevant to the columns presented and not otherwise
  13                            reasonably relevant for context.
  14                     ii.    The Party must make explicit and specific disclosure of
  15                     each such alteration at a time consistent with local rules and the
  16                     Judge’s standing orders or at least forty-eight (48) hours prior to
  17                     use of the file in the proceeding.
  18                     iii.   The Party seeking to use a hardcopy of an altered native
  19                     file shall mark as exhibits both the hardcopy and a hardcopy of a
  20                     slipsheet setting out (a) the information regarding the unaltered
  21                     native file required by Attachment A, Paragraph 14.a, and
  22                     (b) the MD5 or SHA-1 hash value of the originally produced
  23                     unaltered native file.
  24                     iv.    If a hardcopy prepared in accordance with these
  25                     provisions is used at deposition, objections to its admissibility
  26                     may be made within sixty (60) days of its first use.
  27               c.    Reports Created from Native File Data.
  28                     i.     Subject to the limitations set out below, the parties are
                                      9                               STIPULATED ESI PROTOCOL
                                                                            2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 10 of 22 Page ID #:440



   1                       permitted to create from produced native files summaries,
   2                       extracts, or reports to use as deposition exhibits. For example, a
   3                       party may run a query over a large database extract to isolate
   4                       data believed to be relevant and may create a report from the
   5                       same. Also by way of example, a party may extract information
   6                       from native spreadsheets and create printouts of the same.
   7                       Summaries, extracts, or reports must be accurate representations
   8                       of the original data and are not authorized if they create a
   9                       potential for confusion or prejudice.
  10                             (1)        The party proposing to use a summary, extract, or
  11                             report of a native file shall disclose in writing, at least
  12                             forty-eight (48) hours prior to use of any such summary,
  13                             extract, or report, a description of how it was created. As
  14                             applicable, the description must identify the query run and
  15                             the source data-set or must identify by Bates number the
  16                             spreadsheet and the columns and rows extracted from it.
  17                             The writing describing the methodology shall be marked
  18                             as an exhibit.
  19                             (2)        If a summary, extract, or report prepared in
  20                             accordance with these provisions is used at deposition,
  21                             objections to its admissibility may be made within sixty
  22                             (60) days of its first use.
  23               d.      Nothing in this protocol waives the right of any Party to object
  24               on any grounds to use in any proceeding in this Action of a native file,
  25               of any altered native file, of any slipsheet or TIFF-image associated
  26               with the native file, or of any summary, extract, or report of a native
  27               file.
  28
                                       10                                STIPULATED ESI PROTOCOL
                                                                               2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 11 of 22 Page ID #:441



   1         5.    Use of Search Filters.
   2               a.    To contain costs in the identification of relevant ESI for review
   3               and production, the Parties may meet and confer to discuss the use of
   4               reasonable search filters such as word/phrase filters, proximity filters,
   5               or date filters, among other possible filters. In any such discussion,
   6                     i.     After the Producing Party has first disclosed its search
   7                     filters, and only if any other party believes in good faith that use
   8                     of the disclosed search filters would result in deficiencies in
   9                     production, the Parties will work collaboratively on any
  10                     revisions to such filters, on the understanding that this may be
  11                     an iterative process. Any proposed search filters shall be
  12                     narrowly tailored to particular claims and defenses.
  13                     ii.    Nothing in this order shall be deemed to be a waiver of
  14                     any right or responsibility of the Producing Party to manage and
  15                     control searches of its data files, including the right, upon notice
  16                     to the Receiving Party, to make good-faith revisions to search
  17                     filters.
  18               b.    The fact that any electronic file has been identified in agreed-
  19               upon searches shall not prevent any Party from withholding such file
  20               from production on the grounds that the file is not responsive, that it is
  21               protected from disclosure by applicable privilege or immunity, that it
  22               is governed by any applicable privacy law or regulation, that it
  23               contains commercially sensitive or proprietary non-responsive
  24               information, or that the Protective Order entered in this Action allows
  25               the file to be withheld.
  26               c.    Nothing in this section shall limit a Party’s right to reasonably
  27               seek agreement from the other Parties or a court ruling to modify
  28               previously agreed-upon search filters.
                                    11                               STIPULATED ESI PROTOCOL
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 12 of 22 Page ID #:442



   1         6.    Email Threading.
   2               a.    Email threads are email communications that contain lesser-
   3               included email communications that also may exist separately in the
   4               Party’s electronic document collection. A most-inclusive email is one
   5               that contains unique content and all the lesser-included emails,
   6               including attachments, for that branch of the email thread. The Parties
   7               agree that removal of available lesser-included emails from potential
   8               production will reduce all Parties’ costs of document review,
   9               production, and litigation-support hosting, and, when producing the
  10               most-inclusive email in a thread, the Parties need not also produce
  11               lesser-included emails in the thread.
  12               b.    Participants in lesser-included emails that otherwise would have
  13               been subject to review shall be listed in the most-inclusive email’s
  14               “ALL_PARTICIPANTS” field included in the data load file (see
  15               Attachment A, Paragraph 13.c). Following production of most
  16               inclusive email threads, for good cause and subject to the
  17               proportionality standard, a Receiving Party may make reasonable
  18               requests for individual lesser-included emails. The Producing Party
  19               shall cooperate reasonably in responding to any such requests if the
  20               requested lesser-included emails otherwise would have been subject to
  21               production.
  22         7.    Avoidance of Duplicate Production.
  23               a.    “Duplicate ESI” means files that are exact duplicates based on
  24               the files’ MD5 or SHA-1 hash values. The Producing Party need
  25               produce only a single copy of responsive Duplicate ESI. A Producing
  26               Party shall take reasonable steps to de-duplicate ESI globally (i.e., both
  27               within a particular custodian’s files and across all custodians). Entire
  28               document families may constitute Duplicate ESI. De-duplication shall
                                   12                                STIPULATED ESI PROTOCOL
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 13 of 22 Page ID #:443



   1               not break apart families. When the same Duplicate ESI exists in the
   2               files of multiple custodians, the additional custodians shall be listed in
   3               the OTHER_CUSTODIANS field identified in Paragraph A.13(c) of
   4               Attachment A.
   5               b.     If the Producing Party makes supplemental productions
   6               following an initial production, that Party also shall provide with each
   7               supplemental production an overlay file to allow the Receiving Party
   8               to update the OTHER_CUSTODIANS field. The overlay file shall
   9               include both all custodians listed in the OTHER_CUSTODIANS field
  10               in prior productions and any custodians newly identified in the current
  11               supplemental production.
  12   C.    DOCUMENTS THAT EXIST ONLY IN HARDCOPY (PAPER) FORM
  13         A Party may produce documents that exist in the normal course of business
  14   only in hardcopy form either (a) in their original hardcopy form or (b) scanned and
  15   produced, redacted as necessary, in accordance with the procedures set out in
  16   Attachment A. The scanning of original hardcopy documents does not otherwise
  17   require that the scanned images be treated as ESI.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                    13                               STIPULATED ESI PROTOCOL
                                                                           2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 14 of 22 Page ID #:444



   1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2      Dated: June 11, 2021  MATTHEW D. POWERS
                                HANNAH CHANOINE
   3                            E. CLAY MARQUEZ
                                O’MELVENY & MYERS LLP
   4
                                           By: /s/           E. Clay Marquez
   5                                                         E. Clay Marquez
                                           Attorneys for Defendant
   6                                       JOHNSON AND JOHNSON
                                           CONSUMER INC.
   7
   8                                       TODD M. FRIEDMAN
          Dated: June 11, 2021
                                           ADRIAN BACON
   9                                       MEGHAN GEORGE
                                           LAW OFFICES OF TODD M.
  10                                       FRIEDMAN, P.C.
  11                                       By: /s/            Meghan George
  12                                                          Meghan George

  13                                       Attorneys for Plaintiff
                                           NARGUESS NOOHI
  14
  15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  16
  17       Dated: June ___,
                        14 2021                _________________________________
  18                                           HONORABLE JOHN E. McDERMOTT
                                               United States Magistrate Judge
  19
  20                             SIGNATURE ATTESTATION
  21         I hereby attest that the other signatories listed, on whose behalf the filing is
  22   submitted, concur in the filing’s content and have authorized the filing.
  23
  24      Dated: June 11, 2021             O’MELVENY & MYERS LLP

  25                                       By: /s/           E. Clay Marquez
  26                                                         E. Clay Marquez

  27                                       Attorneys for Defendant
                                           JOHNSON AND JOHNSON
  28                                       CONSUMER INC.

                                     14                                STIPULATED ESI PROTOCOL
                                                                             2:20-cv-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 15 of 22 Page ID #:445



   1              ATTACHMENT A—PRODUCTION SPECIFICATIONS
   2   A.1. Image Files. Files produced in *.tif format will be single page black and
   3         white *.tif images at 300 DPI, Group IV compression. To the extent
   4         possible, original orientation will be maintained (i.e., portrait-to-portrait and
   5         landscape-to-landscape). Each *.tif image will be assigned a unique name
   6         matching the production number of the corresponding page. Such files will
   7         be grouped in folders of no more than 1,000 *.tif files each unless necessary
   8         to prevent a file from splitting across folders. If a file, e.g., a PDF file,
   9         exceeds 500 *.tif images, the producing party may produce the file natively
  10         rather than in *.tif format. Files will not be split across folders and separate
  11         folders will not be created for each file. Production (“Bates”) numbers shall
  12         be endorsed on the lower right corner of all images. This number shall be a
  13         unique, consistently formatted identifier that will:
  14                i.        be consistent across the production;
  15                ii.       contain no special characters; and
  16                iii.      be numerically sequential within a given file.
  17         Bates numbers should be a combination of an alpha prefix along with an 8
  18         digit number (e.g., ABC00000001). The number of digits in the numeric
  19         portion of the Bates number format should not change in subsequent
  20         productions. Confidentiality designations, if any, will be endorsed on the
  21         lower left corner of all images and shall not obscure any portion of the
  22         original file.
  23   A.2. File Text. Except where a file’s full text cannot be extracted (e.g., when a file
  24         has been redacted under assertion of privilege or other protection from
  25         disclosure), full text will be provided in the format of a single *.txt file for
  26         each file (i.e., not one *.txt file per *.tif image). Where ESI contains text that
  27         cannot be extracted, the available *.tif image will be OCR’d or, as applicable,
  28         the redacted native file will have its text re-extracted, and file-level text will
                                                  14                               ATTACHMENT A
                                                                        STIPULATED ESI PROTOCOL
                                                                             2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 16 of 22 Page ID #:446



   1         be provided. Searchable text will be produced as file-level multi-page UTF-8
   2         text files with the text file named to match the beginning production number
   3         of the file. The full path of the text file must be provided in the *.dat data
   4         load file.
   5   A.3. Word Processing Files. If word processing files, including without limitation
   6         Microsoft Word files (*.doc and *.docx), are produced in *.tif image format,
   7         such *.tif images will display tracked changes, comments, and hidden text.
   8   A.4. Presentation Files. If presentation files, including without limitation
   9         Microsoft PowerPoint files (*.ppt and *.pptx), are produced in *.tif image
  10         format, such *.tif images will display comments, hidden slides, speakers’
  11         notes, and similar data in such files.
  12   A.5. Spreadsheet or Worksheet Files. If spreadsheet files, including without
  13         limitation Microsoft Excel files (*.xls or *.xlsx), are produced in *.tif image
  14         format, such *.tif images will display hidden rows, columns, and worksheets,
  15         if any, in such files.
  16   A.6. Parent-Child Relationships. Parent-child relationships (e.g., the associations
  17         between emails and their attachments) will be preserved. Email and other
  18         ESI attachments will be produced as independent files immediately following
  19         the parent email or ESI record. Parent-child relationships will be identified
  20         in the data load file pursuant to paragraph A.13 below.
  21   A.7. Dynamic Fields. Files containing dynamic fields such as file names, dates,
  22         and times will be produced showing the field type (e.g., “[FILENAME]” or
  23         “[AUTODATE]”), rather than the values for such fields existing at the time
  24         the file is processed.
  25   A.8. English Language. To the extent any data exists in more than one language,
  26         the data will be produced in English, if available. If no English version of a
  27         file is available, the Producing Party shall not have an obligation to produce
  28         an English translation of the data.
                                                15                                ATTACHMENT A
                                                                       STIPULATED ESI PROTOCOL
                                                                            2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 17 of 22 Page ID #:447



   1   A.9. Embedded Objects. Some Microsoft Office and .RTF files may contain
   2         embedded objects. Such objects typically are the following file types:
   3         Microsoft Excel, Word, PowerPoint, Project, Outlook, and Access; and PDF.
   4         Subject to claims of privilege and immunity, as applicable, objects with those
   5         identified file types shall be extracted as separate files and shall be produced
   6         as attachments to the file in which they were embedded. If the file with the
   7         embedded object is produced in native format, the embedded object need not
   8         be extracted.
   9   A.10. Compressed Files. Compressed file types (i.e., .CAB, .GZ, .TAR. .Z, .ZIP)
  10         shall be decompressed in a reiterative manner to ensure that a zip within a zip
  11         is decompressed into the lowest possible compression resulting in individual
  12         files.
  13   A.11. Scanned Hardcopy Documents.
  14                  a.     In scanning hardcopy documents, multiple distinct documents
  15                         should not be merged into a single record, and single documents
  16                         should not be split into multiple records (i.e., hard copy
  17                         documents should be logically or physically unitized).
  18                  b.     For scanned images of hard copy documents, OCR should be
  19                         performed on a document level and provided in document-level
  20                         *.txt files named to match the production number of the first
  21                         page of the document to which the OCR text corresponds. OCR
  22                         text should not be delivered in the data load file or any other
  23                         delimited text file.
  24                  c.     In the case of an organized compilation of separate hardcopy
  25                         documents—for example, a binder containing several separate
  26                         documents behind numbered tabs—the document behind each
  27                         tab should be scanned separately, but the relationship among the
  28                         documents in the binder should be reflected in proper coding of
                                                    16                             ATTACHMENT A
                                                                        STIPULATED ESI PROTOCOL
                                                                             2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 18 of 22 Page ID #:448



   1                        the family fields set out below.
   2   A.12. Production Numbering.
   3         In following the requirements of Paragraph A.1 above, the Producing Party
   4   shall take reasonable steps to ensure that attachments to documents or electronic
   5   files are assigned production numbers that directly follow the production numbers
   6   on the documents or files to which they were attached. If a production number or
   7   set of production numbers is skipped, the skipped number or set of numbers will be
   8   noted. In addition, wherever possible, each *.tif image will have its assigned
   9   production number electronically “burned” onto the image.
  10   A.13. Data and Image Load Files.
  11                a.      Load Files Required. Unless otherwise agreed, each production
  12                        will include a data load file in Concordance (*.dat) format and
  13                        an image load file in Opticon (*.opt) format.
  14                b.      Load File Formats.
  15                       i.     Load file names should contain the volume name of the
  16                              production media. Additional descriptive information
  17                              may be provided after the volume name. For example,
  18                              both ABC001.dat or ABC001_metadata.dat would be
  19                              acceptable.
  20                      ii.     Unless other delimiters are specified, any fielded data
  21                              provided in a load file should use Concordance default
  22                              delimiters. Semicolon (;) should be used as multi-entry
  23                              separator.
  24                     iii.     Any delimited text file containing fielded data should
  25                              contain in the first line a list of the fields provided in the
  26                              order in which they are organized in the file.
  27                c.      Fields to be Included in Data Load File. For all documents or
  28                        electronic files identified as relevant, not privileged, and
                                                 17                                 ATTACHMENT A
                                                                         STIPULATED ESI PROTOCOL
                                                                              2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 19 of 22 Page ID #:449



   1                        produced, the following metadata fields for each document or
   2                        electronic file, if available at the time of collection and
   3                        processing and unless such metadata fields are protected from
   4                        disclosure by attorney-client privilege or work-product
   5                        immunity or otherwise prohibited from disclosure by law or
   6                        regulation, will be provided in the data load file pursuant to
   7                        subparagraph (a). The term “Scanned Docs” refers to
   8                        documents that are in hard copy form at the time of collection
   9                        and have been scanned into *.tif images. The term “Email and
  10                        E-Docs” refers to files that are in electronic form at the time of
  11                        their collection, irrespective of the form (TIFF-Plus or native
  12                        format) in which they are produced.
  13
       Field              Sample Data        Scanned Docs   Email and E-Docs      Comment
  14   PRODBEG            ABC00000001        Yes            Yes                   Beginning production
       [Key Value]                                                                number
  15   PRODEND            ABC00000008        Yes            Yes                   Ending production number

  16   PRODBEGATT         ABC00000009        Yes            Yes                   Beginning production
                                                                                  number of parent in a family
       PRODENDATT         ABC00001005        Yes            Yes                   Ending production number
  17                                                                              of last page of the last
                                                                                  attachment in a family
  18   CUSTODIAN          Smith, John        Yes            Yes                   Custodian who possessed
                                                                                  the document or electronic
  19                                                                              file
       OTHER_CUSTODIANS   Doe, Jane;         N/A            Yes                   When global de-duplication
  20                      Jones, James                                            is used, these are custodians
                                                                                  whose file has been de-
  21                                                                              duplicated; multiple
                                                                                  custodians separated by
  22   NATIVEFILE         Natives\001\       N/A            Yes
                                                                                  semicolons
                                                                                  Path and file name for native
                          001\ABC                                                 file on production media
  23                      00000001.xls
       FILEDESC           Microsoft Office   N/A            Yes                   Description of the type file
  24                      2007 Document                                           for the produced record.
       FOLDER             \My                N/A            Yes                   Original source folder for the
  25                      Documents\Doc                                           record produced.
                          ument1.doc
  26   FILENAME           Document1.doc      N/A            Yes                   Name of original electronic
                                                                                  file as collected.
  27   DOCEXT             DOC                N/A            Yes                   File extension for email or e-
                                                                                  doc
  28
                                                       18                                 ATTACHMENT A
                                                                               STIPULATED ESI PROTOCOL
                                                                                    2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 20 of 22 Page ID #:450



   1   Field                 Sample Data        Scanned Docs   Email and E-Docs      Comment
       PAGES                 2                  Yes            Yes                   Number of pages in the
   2                                                                                 produced document or
                                                                                     electronic file (not applicable
   3                                                                                 to native file productions).
       AUTHOR                John Smith         N/A            Yes                   Author information as
   4                                                                                 derived from the properties
                                                                                     of the document.
       DATECREATED           10/09/2005         N/A            Yes                   Date on which non-email file
   5                                                                                 was created as extracted
                                                                                     from file system metadata
   6   DATELASTMOD           10/09/2005         N/A            Yes                   Last date on which non-
                                                                                     email file was modified as
   7                                                                                 extracted from file system
                                                                                     metadata
   8   SUBJECT               Changes to         N/A            Yes                   “Subject” field extracted
                             Access Database                                         from email message or
   9                                                                                 metadata properties of the
                                                                                     document
  10   FROM                  John Beech         N/A            Yes                   “From” field extracted from
                                                                                     email message
  11   TO                    Janice Birch       N/A            Yes                   “To” field extracted from
                                                                                     email message
       CC                    Frank Maple        N/A            Yes                   “Cc” or “carbon copy” field
  12                                                                                 extracted from email
                                                                                     message
  13   BCC                   John Oakwood       N/A            Yes                   “Bcc” or “blind carbon copy”
                                                                                     field extracted from email
  14                                                                                 message
       DATESENT              10/10/2005         N/A            Yes                   Sent date of email message
  15                                                                                 (mm/dd/yyyy format)
       TIMESENT              10:33 am           N/A            Yes                   Sent time of email message,
  16                                                                                 time zone set to GMT
       DATERCVD              10/10/2005         N/A            Yes                   Received date of email
  17                                                                                 message (mm/dd/yyyy
                                                                                     format)
  18   TIMERCVD              10:33 am           N/A            Yes                   Received time of email
                                                                                     message, time zone set to
                                                                                     GMT
  19   ALL_PARTICIPANTS      John Beech,        N/A            Yes                   For emails only; lists all
                             Janice Birch,                                           participants in lesser-
  20                         Frank Maple                                             included emails that,
                                                                                     without email threading,
  21                                                                                 would have been subject to
                                                                                     review
  22   CONFIDENTIALITY       HIGHLY             Yes            Yes                   Text of confidentiality
                             CONFIDENTIAL                                            designation, if any
  23   TEXTPATH              Text\001\001\      Yes            Yes                   Path to *.txt file containing
                             ABC00000001.tx                                          extracted or OCR text
  24   FILE_PRODUCED_IN_NA
                             t
                             Yes                N/A            YES                   Limited to documents
       TIVE_AND_TIFF                                                                 reproduced in native format
  25   MD5_HASH              309997447f......   N/A            Yes                   MD5 Hash value for ESI
       PRODVOL               VOL001             Yes            Yes                   Name of the Production
  26                                                                                 Volume

  27
  28
                                                          19                                 ATTACHMENT A
                                                                                  STIPULATED ESI PROTOCOL
                                                                                       2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 21 of 22 Page ID #:451



   1   A.14. Files Produced in Native Format.
   2               a.    For any electronic file produced initially as a native file in
   3                     accordance with Paragraph B.2 of the Protocol above, the file
   4                     shall be given a file name consisting of a unique Bates number
   5                     and, as applicable, a suitable confidentiality designation; for
   6                     example, “ABC00000002_Confidential.” For each such native
   7                     file, the production will include a *.tif image slipsheet
   8                     (i) indicating the production number of the native file, (ii) with
   9                     respect to any confidential document, setting forth the full
  10                     confidentiality language applicable to the native file as set out in
  11                     the protective order, and (iii) stating “File Provided Natively.”
  12                     To the extent that it is available, the original or redacted file text
  13                     shall be provided in a file-level multi-page UTF-8 text file with
  14                     a text path provided in the *.dat file; otherwise the text
  15                     contained on the slipsheet shall be provided in the *.txt file with
  16                     the text path provided in the *.dat file.
  17               b.    For any electronic file produced in native file format following
  18                     production of a TIFF-image in accordance with Paragraph B.1
  19                     of the Protocol above, the file shall be given a file name
  20                     consisting of (i) the Bates number of the first page of the
  21                     associated TIFF-image and (ii) as applicable, a suitable
  22                     confidentiality designation. For each such native file, the
  23                     production will include a new .DAT file (i) indicating the
  24                     production number of the native file, (ii) identifying the path to
  25                     the native file, (iii) adding a field stating “Yes,” indicating that
  26                     the file was produced in both native and TIFF formats, and (iv)
  27                     linking the metadata associated with the originally produced
  28                     TIFF image to the newly produced native file.
                                              20                                 ATTACHMENT A
                                                                      STIPULATED ESI PROTOCOL
                                                                           2:20-CV-03575-TJH-JEM
Case 2:20-cv-03575-TJH-JEM Document 45 Filed 06/14/21 Page 22 of 22 Page ID #:452



   1   A.15. Production Media. Unless otherwise agreed, documents and ESI will be
   2         produced on optical media (CD/DVD), external hard drive, secure FTP site,
   3         or similar electronic format. Such media should have an alphanumeric
   4         volume name; if a hard drive contains multiple volumes, each volume should
   5         be contained in an appropriately named folder at the root of the drive.
   6         Volumes should be numbered consecutively (ABC001, ABC002, etc.).
   7         Deliverable media should be labeled with the name of this action, the identity
   8         of the producing Party, and the following information: Volume name,
   9         production range(s), and date of delivery.
  10   A.16. Encryption of Production Media. To maximize the security of information in
  11         transit, any media on which documents or electronic files are produced may
  12         be encrypted by the producing Party. In such cases, the producing Party shall
  13         transmit the encryption key or password to the requesting Party, under
  14         separate cover, contemporaneously with sending the encrypted media. The
  15         receiving parties in this matter are on notice that certain data produced may
  16         originate from custodians in the European Union and the receiving parties
  17         therefore agree to follow the strictest security standards in guarding access to
  18         said data.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               21                               ATTACHMENT A
                                                                     STIPULATED ESI PROTOCOL
                                                                          2:20-CV-03575-TJH-JEM
